           Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 1 of 32 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original

            LODGED
     CLERK, U.S. DISTRICT COURT      UNITED STATES DISTRICT COURT
     10/15/2020                                          for the
  CENTRAL DISTRICT OF CALIFORNIA
                                                                                               Oct 15 2020
                 jb
   BY: ____________BB______ DEPUTY          Central District of California
                                                                                                         ib

 UNITED STATES OF AMERICA

                     v.

 FONTRELL ANTONIO BAINES,                                          Case No.      2:20-mj-04992 -Duty
   aka “Nuke Bizzle,”

                     Defendant(s)


                                   CRIMINAL COMPLAINT BY TELEPHONE
                                  OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the dates of September 24, 2019, through on or about September 23, 2020, in the county of Los

Angeles in the Central District of California, the defendant(s) violated:

            Code Section                                           Offense Description  6HH$WWDFKPHQW$
            18 U.S.C. § 1029(a)(2)                                 Fraud And Related Activity In Connection With
                                                                   Access Devices
            18 U.S.C. § 1028A(a)(1)                                Aggravated Identity Theft
            18 U.S.C. § 2314                                       Interstate Transportation Of Stolen Property

         This criminal complaint is based on these facts:

          Please see attached affidavit.

         _ Continued on the attached sheet.

                                                                                    Marcus Valle
                                                                                Complainant’s signature

                                                                    MARCUS VALLE, Special Agent (DOL-OIG)
                                                                                 Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.


 Date:                    
                                                                                     Judge’s signature

 City and state: Los Angeles, California                               HON. ALEXANDER F. MACKINNON
                                                                              U.S. Magistrate Judge
                                                                                 Printed name and title
 Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 2 of 32 Page ID #:2




                     ATTACHMENT A TO CRIMINAL COMPLAINT

                                           Count One

                                    [18 U.S.C. § 1029(a)(2)]

During the one-year period from on or about September 24, 2019, through on or about
September 23, 2020, in Los Angeles County, within the Central District of California, and
elsewhere, defendant FONTRELL ANTONIO BAINES, in transactions affecting interstate and
foreign commerce, knowingly and with intent to defraud, used unauthorized access devices as
defined in Title 18, United States Code, Sections 1029(e)(1) and (3), specifically the following
debit card account numbers issued to the persons identified below, which debit card account
numbers were obtained with intent to defraud, and by such conduct obtained things of value,
their value together totaling $1,000 or more:

                UNAUTHORIZED ACCESS DEVICE                               ISSUED TO

 Bank of America (“BofA”) account number ending in 2423                  R.H.
         BofA account number ending in 8906                              M.M.
         BofA account number ending in 1779                              J.J.


                                           Count Two

                                   [18 U.S.C. § 1028A(a)(1)]

On or about September 20, 2020, in Los Angeles County, within the Central District of
California, and elsewhere, defendant FONTRELL ANTONIO BAINES knowingly possessed
and used, without lawful authority, a means of identification that defendant BAINES knew
belonged to another person, that is, the BofA account number assigned to that person, during and
in relation to a felony violation, as charged in count one of this Complaint.

                                          Count Three

                                       [18 U.S.C. § 2314]

On or about September 21, 2020, in Los Angeles, County, within the Central District of
California, and elsewhere, defendant FONTRELL ANTONIO BAINES, transported, transmitted,
and transferred in interstate and foreign commerce, and willfully caused to be transported,
transmitted, and transferred in interstate and foreign commerce, property having a value of more
than $5,000, namely the Bank of America debit cards issued in the names of R.H., M.M., and
J.J., that defendant BAINES used to obtain money in Las Vegas, Nevada, knowing that said
property had been unlawfully stolen, converted, and taken by fraud from Bank of America and
the California Employment Development Department (“EDD”), with the intent to permanently
deprive Bank of America and EDD of the property.
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 3 of 32 Page ID #:3




                               AFFIDAVIT

     I, Marcus Valle, being duly sworn, declare and state as

follows:
                           I. INTRODUCTION

            I am a Special Agent with the U.S. Department of

Labor-Office of Inspector General (“DOL-OIG”), and have served

in this capacity for seven years.      I am presently assigned to

the Los Angeles Regional Office of DOL-OIG.        My responsibilities

as a DOL-OIG Special Agent include investigating unemployment

insurance fraud, mail fraud, identity theft, and other related

crimes.    I am a graduate of the Federal Law Enforcement Training

Center (“FLETC”) in Glynco, Georgia.       As part of the training

provided at FLETC, I successfully completed the Basic Training

course, which included, but was not limited to, courses in

criminal and constitutional law.


                       II. PURPOSE OF AFFIDAVIT

            I make this affidavit in support of a criminal
complaint against, and arrest warrant for,

     Fontrell Antonio Baines (“BAINES”) (year of birth: 1989)

for violations of Title 18, United States Code, Sections 1029

(a)(2) 1 (fraud and related activity in connection with access


     1 Among other offenses, 18 U.S.C § 1029 provides that
whoever “knowingly and with intent to defraud traffics in or
uses one or more unauthorized access devices during any one-year
period, and by such conduct obtains anything of value
aggregating $1,000 or more during that period; shall be guilty
of an offense against the United States.” 18 U.S.C.
§ 1029(a)(2). The statute provides that the term “unauthorized
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 4 of 32 Page ID #:4




devices), 1028A(a)(1) 2 (aggravated identity theft), and 2314 3
(interstate transportation of stolen property).

          The facts set forth in this affidavit are based upon

my personal observations, my review of the documents and records

discussed herein, my training and experience, and information

obtained from other agents and witnesses.        This affidavit is

intended to show merely that there is sufficient probable cause

for the requested warrant and does not purport to set forth all

of my knowledge of or investigation into this matter.          Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.


                    III. Summary of Probable Cause

          The U.S. DOL-OIG, United States Postal Inspection

Service (“USPIS”), United States Internal Revenue Service,

Criminal Investigations (“IRS-CI”), and the California



access device” includes any access device that is “obtained with
intent to defraud.” 18 U.S.C. § 1029(e)(3).
     2 Section 1028A(a)(1) of Title 18 provides that whoever,
during and in relation to any felony violation enumerated in
subsection (c), knowingly transfers, possesses, or uses, without
lawful authority, a means of identification of another person
shall, in addition to the punishment provided for such felony,
be sentenced to a term of imprisonment of 2 years. The felonies
enumerated in subsection (c) include violations of 18 U.S.C.
§ 1029.
     3 Section 2314 of Title 18 provides      that whoever transports,
transmits, or transfers in interstate or      foreign commerce any
goods, wares, merchandise, securities or      money, of the value of
$5,000 or more, knowing the same to have      been stolen, converted
or taken by fraud, shall be guilty of an      offense against the
United States.
                                    2
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 5 of 32 Page ID #:5




Employment Development Department (“EDD”) have developed

evidence that BAINES has engaged in a scheme to fraudulently

obtain unemployment insurance (“UI”) benefits in the names of

third-party claimants, including identity theft victims, under

the Pandemic Unemployment Assistance (“PUA”) provision of the

federal CARES Act, a provision that is designed to help

unemployed individuals obtain UI benefits as part of the

nation’s response to the economic harms caused by COVID-19.
          By submitting applications for PUA benefits that

contain false information, BAINES and his co-schemers obtain

Electronic Benefit Payment (“EBP”) debit cards administered by

Bank of America (“BofA”) that are loaded with the fraudulently

obtained PUA benefits.     BAINES and other co-schemers do so by

listing on the applications addresses to which they have access

as the mailing addresses to which the cards should be mailed.

BAINES and other co-schemers then use the EBP debit cards to

take possession of the fraudulently obtained PUA benefits by

making cash withdrawals at Automated Teller Machines (“ATMs”)

and point of sale (“POS”) purchases at merchants across the

United States.

          On September 23, 2020, BAINES was arrested by the Las

Vegas Metropolitan Police Department (“LVMPD”) and had in his

possession eight EBP debit cards, seven of which were in the

names of six other persons (one person’s name appeared on two of

the cards).   Three of these other persons have confirmed that

they did not authorize BAINES or anyone else to apply for PUA

benefits in their names, let alone to withdraw and use those
                                    3
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 6 of 32 Page ID #:6




benefits; the remaining three persons have not yet been

contacted but publicly available information indicates that they

do not work or reside in California and are thus ineligible for

PUA benefits administered by EDD.       BAINES used at least three of

the EBP debit cards to withdraw money at an ATM in Rancho

Cucamonga, California, and then, while each card had a value of

over $5,000, transported the cards to Las Vegas, Nevada, where

he used them at another ATM to withdraw more money.
          The eight EBP debit cards BAINES possessed were

obtained following the electronic filing of PUA claims with EDD

from on or about August 5, 2020, to on or about August 25 2020.

Four of the eight cards were mailed to an address on Carla Ridge

in Beverly Hills, California, and the remaining four were mailed

to an address on 2nd Street in Los Angeles, California.

          BofA has determined that at least 74 PUA claims have

used the Carla Ridge address as the named claimant’s mailing

address, resulting in EBP debit cards loaded with the PUA

benefits being mailed to the Carla Ridge address between August

10, 2020, and August 22, 2020.

          The property at the Carla Ridge address is a single-

family residence that operates as a rental property offering

short and long-term leases.     BAINES rented and occupied the

property for an unknown period of time between June and August

2020, and has returned to the location, even after he was no

longer staying there, to collect mail.

          BofA has determined that at least 18 PUA claims have

used the 2nd Street address, resulting in EBP debit cards loaded
                                    4
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 7 of 32 Page ID #:7




with the PUA benefits being mailed to the 2nd Street address

between May 25, 2020 and September 1, 2020.
             BAINES, using the name “Nuke Bizzle,” and another

person using the name “Fat Wizza” appear in a publicly available

music video called “EDD.”     The video was made on or after August

29, 2020.    In the video, BAINES and “Fat Wizza” brag about doing

“my swagger for EDD” and, holding up a stack of envelopes from

EDD, getting rich by “go[ing] to the bank with a stack of

these.”     YouTube reports that, as of the date of this affidavit,

this video has been viewed over 400,000 times.

             To date, BAINES and other co-schemers have obtained

approximately $704,760 of the PUA benefits loaded onto the EBP

debit cards mailed to the Carla Ridge and 2nd Street addresses

as part of this fraudulent scheme.


                    IV. STATEMENT OF PROBABLE CAUSE

             Based on witness interviews I have conducted, my

review of documents obtained from third parties, reports of
interviews conducted by other law enforcement officers,

conversations with other law enforcement officers, publicly

filed documents, and other publicly available materials, I know

the following:


     A.      Unemployment Insurance Benefits
             Since 1935, The U.S. Department of Labor’s

Unemployment Insurance (UI) program has provided unemployment

benefits to eligible workers who become unemployed through no

                                    5
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 8 of 32 Page ID #:8




fault of their own.    This program ensures that at least a

significant portion of the necessities of life -- most notably

food, shelter, and clothing -- are met on a weekly basis while

the worker seeks employment.      UI beneficiaries who meet the

requirements of the applicable state law are eligible for this

temporary financial assistance.      Each state administers a

separate UI program within the guidelines established by Federal

law.   In the State of California, EDD administers the UI program

for residents and others physically performing work activities

in California.
            Generally speaking, regular UI claimants must be:

1) unemployed through no fault of their own; 2) able and

available for work; 3) willing to accept suitable work; and

4) actively seeking work.


       B.   Pandemic Unemployment Assistance Under the CARES Act
            On March 13, 2020, the President of the United States

declared COVID-19 an emergency under the Robert T. Stafford

Disaster Relief and Emergency Assistance Act.        As a result,
Congress passed the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act”), which the President signed into law

on March 27, 2020.    The CARES Act provides over $2 trillion in

economic relief protections to the American people from the

public health and economic impacts of COVID-19.

            Prior to the enactment of the CARES Act, to be

eligible for UI administered by EDD, a person must have been

employed and worked in California and received at least a

                                    6
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 9 of 32 Page ID #:9




certain amount of wages from an employer in the 18 months

preceding his/her UI benefits claim.       Because of this

requirement, self-employed workers, independent contractors, and

employees with insufficient earnings were not eligible to

receive regular UI benefits.
          The CARES Act established a new program -- Pandemic

Unemployment Assistance (PUA) -- to provide unemployment

benefits during the COVID-19 pandemic to people who do not

qualify for regular unemployment insurance benefits including

business owners, self-employed workers, independent contractors,

and those with a limited work history who are out of business or

have significantly reduced their services as a direct result of

the pandemic.   UI benefits provided under the PUA program are

sometimes referred to as PUA benefits.

          Under the PUA provisions of the CARES Act, a person

who is a business owner, self-employed worker, independent

contractor, or gig worker can qualify for PUA benefits

administered by EDD if he/she previously performed such work in

California and is unemployed, partially unemployed, unable to

work, or unavailable to work due to a COVID-19-related reason. 4

     4 COVID-19-related reasons for being out of work include:
being diagnosed with COVID-19 or experiencing symptoms of COVID-
19 and seeking a medical diagnosis; being unable to work because
a health care provider advised self-quarantining due to concerns
related to COVID-19; having a household member who has been
diagnosed with COVID-19; providing care for a family or
household member who has been diagnosed with COVID-19; having
primary caregiving responsibility for a child or other household
member who is unable to attend school or another facility that
is closed as a direct result of the COVID-19 and the school or
facility care is required for the claimant to work; becoming the
breadwinner or major support for a household because the head of
                                    7
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 10 of 32 Page ID #:10




Examples of non-business-owner occupations that may qualify a

person for PUA benefits include realtor, barber, hairstylist,

freelance photographer, construction handyman/woman, gardener,

and ride-share driver. 5
           EDD began accepting applications for PUA benefits on

April 28, 2020.    To make benefits available as quickly as

possible, payments are issued in phases.         If a claimant

qualifies for PUA benefits, the minimum payments are as follows

based on the claim’s start date:

           Phase 1: For claims with start dates from February 2

           to March 28, 2020, $167 per week for each week the

           claimant is unemployed due to COVID-19.

           Phase 2: For claims with start dates from March 29 to

           July 25, 2020, $167 plus $600 per week for each week

           the claimant is unemployed due to COVID-19.

           Phase 3: For claims with start dates from July 26 to

           December 26, 2020, $167 per week for each week the

           claimant is unemployed due to COVID-19.




household died due to COVID-19; the claimant has quit his/her
job due to COVID-19; the place of employment has closed due to
COVID-19; a job that the claimant was scheduled to start is no
longer available due to the COVID-19 public health emergency; or
the place of employment is inaccessible due to the COVID-19
public health emergency.
      5To be eligible, such person must also not be participating
in the UI Elective Coverage program. Under the provisions of
the California Unemployment Insurance Code (CUIC), employers may
elect Unemployment Insurance (UI) and State Disability Insurance
(SDI) or only Disability Insurance (DI) coverage for themselves.
Self-employed individuals, who are not employers, may only elect
SDI coverage for themselves.
                                     8
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 11 of 32 Page ID #:11




           PUA applicants may be eligible for more than the

minimum weekly benefit amount of $167 if their annual income for

2019 reported on the PUA application meets a minimum threshold.
           A UI claimant can usually collect 26 weeks of regular

state UI benefits.     The CARES Act provides for additional

Pandemic Emergency Unemployment Compensation (“PEUC”), which

provides up to 13 weeks of additional payments, for a total of

39 weeks of benefits.     PEUC is available to persons who were or

are fully or partially unemployed at any time between from March

29 and December 26, 2020.      Persons with a regular UI claim, a

PUA claim or a PEUC extension filed between March 29 and July

25, 2020, also receive Federal Pandemic Unemployment

Compensation (“FPUC”), which is the extra $600 per week.

           Persons applying for PUA benefits do not need to

submit any supporting documents to the EDD with their

applications.    Claimants enter their total income for the 2019

calendar year on the application.        The stated income will be

used to pay the minimum benefits of $167 per week.          EDD may

request documentation to provide proof of the stated income. 6           If

the income information provided by the PUA claimant meets an

annual earnings threshold of $17,368 or more, the EDD will work

as quickly as possible to verify the claimant’s income using

other resources available to EDD in order to increase the PUA

weekly benefit amount.



      6In general, EDD accepts items such as an annual tax
return, 1099 forms, W-2s, and pay stubs as proof of income.
                                     9
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 12 of 32 Page ID #:12




            Like regular UI claims, PUA claims can be filed

online.    When an individual files a PUA claim online, EDD

automatically maintains certain information regarding the filing

of the claim.    This information includes the date and time the

claim was submitted, the name of the person for whom the claim

was filed, and the IP address of the computer, or ISP account,

that was used to file the claim.

            A PUA claimant must answer various questions to

establish his/her eligibility for PUA benefits.          The claimant

must provide his/her name, Social Security Number, and mailing

address.   The claimant must also identify a qualifying

occupational status and COVID-19-related reason for being out of

work.

            After it accepts a UI claim, including a claim

submitted pursuant to the PUA program, EDD typically deposits UI

funds every two weeks to an EBP debit card administered by BofA,

which the claimant can use to pay for his/her expenses.           The EBP

card is sent via the U.S. Postal Service to the claimant at the

address the claimant provides in their UI claim.          Claimants can

activate their debit card over the phone or online.

            When receiving UI benefits, including PUA benefits, a

claimant must complete a Continued Claim Form (DE 4581) and

certify every two weeks, under penalty of perjury, that he/she

remains unemployed and eligible to receive UI benefits.           EDD

authorizes and deposits payment to the EBP debit card after it

receives the Continued Claim Form.        At present, weekly PUA

benefits typically range from $40 to $450.         In order to receive
                                    10
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 13 of 32 Page ID #:13




the maximum weekly benefit of $450, a claimant must have earned

$11,674.01 or more in the highest quarter of the claimant’s base

employment period.


      C.   Schemes to Fraudulently Obtain UI Benefits
           Based on my training and experience, I know that

individuals scheming to fraudulently obtain UI benefits

generally follow recognizable patterns, including, among other

indicia:

           a.     Buying or outright stealing the identities of

other people to file for fraudulent UI benefits in the identity-

theft victims’ names and then collecting the UI funds.           Co-

schemers commonly withdraw UI benefits via ATMs or make POS

purchases at merchants for goods and services.

           b.     Using addresses the schemers control as the

addresses submitted to EDD for the claims so that EBP debit

cards and other EDD correspondence will be mailed to these

addresses and thus be accessible to the schemers.

           c.     Submitting multiple UI claims from the same IP

address for multiple claimants.       These claims are sometimes

submitted on the same day close in time.


      D.   BAINES Possessed Fraudulently Obtained EBP Debit Cards
           On or about September 23, 2020, BAINES was arrested by

the LVMPD. 7    I have reviewed reports of that arrest and spoken

      7BAINES was previously convicted of violating 18 U.S.C.
§§ 922(g)(1) and 924(a)(2) (Felon in Possession of a Firearm) in
United States v. Fontrell Baines, Case No. 2:14-cr-36-APG-VCF
(D. Nev.), and sentenced on October 30, 2014, to 30 months in
                                    11
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 14 of 32 Page ID #:14




with LVMPD Sergeant Erik Perkett regarding it, and have learned

the following:

           a.    At approximately 1:06 a.m., LVMPD officers

stopped a Cadillac Escalade for speeding.         BAINES was a

passenger in the car, but was not wearing a seat belt.           BAINES

stepped out of the car at the officers’ request, and consented

to a search of his person.      Eight EBP debit cards were found on

BAINES’s person, seven of which were in the names of others and

only one of which was in the name of BAINES.

           b.    The seven EBP debit cards in names other than

BAINES’s own name were as follows:

                 i.    Card ending in 2423 in the name of R.H.

                 ii.   Card ending in 5236 in the name of M.M.

                 iii. Card ending in 8906 in the name of M.M.

                 iv.   Card ending in 1779 in the name of J.J.

                 v.    Card ending in 1326 in the name of R.P.

                 vi.   Card ending in 7062 in the name of P.J.

                 vii. Card ending in 2696 in the name of A.L.

           c.    The driver of the car consented to a search of

the car.   Under the third row of seats, which was the row in

which BAINES had been sitting, officers found cash.          It was

later determined that this cash amounted to $49,734.

           d.    Officers informed BAINES of his Miranda rights
and BAINES said he understood his rights.         BAINES stated that he



prison. In the plea agreement in that case, BAINES admitted
that he had a “prior felony conviction for possession with
intent to deliver Dihydrocodeinone.”
                                    12
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 15 of 32 Page ID #:15




had the debit cards in his possession because people owed him

money.

           e.    BAINES was arrested on charges of violating

various Nevada statutes including NRS: 205.690 (Possess Credit

or Debit Card without Owners Consent). 8
           On or about September 28, 2020, I discussed the eight

debit cards in BAINES’s possession with Ivant Romo, an

investigator with EDD, who provided relevant EDD documents to me

for my review and told me the following based on his review of

information in EDD’s database:

           a.    Each of the eight EBP debits cards had been

authorized by EDD based on an application for PUA benefits that

had been electronically filed with EDD between on or about

August 5, 2020, and on or about August 25, 2020.

           b.    On each of the applications, the named PUA

claimant stated that he/she was a self-employed resident of

California.

           c.    Each of the applications, with the exception of

the application for BAINES, stated that the PUA claimant was a

self-employed barber whose place of employment had been closed

as a result of the COVID-19 pandemic, triggering eligibility for

UI benefits under the PUA provision of the CARES Act.

           As described below, I have interviewed two of the

people in whose names were issued three of the EBP debit cards


      8Other charges were based on other items possessed by
BAINES. BAINES has pleaded not guilty to the charges and been
released on bond. The case remains pending.
                                    13
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 16 of 32 Page ID #:16




that BAINES possessed, as well as the mother of a third person

in whose name a fourth EBP debit card was issued, and have

learned the following:

           Identity Theft Victim R.H. (Card ending in 2423)
             EDD records show that, on August 15, 2020, an

application for PUA benefits was filed for R.H.          The application

stated that R.H. was unemployed as a result of the COVID-19

pandemic.    The application included an attestation that stated,

“Your place of employment is closed as a direct result of the

COVID-19 public health emergency.”        The application contained

R.H.’s name, Date of Birth (“DOB”), and Social Security Number

(“SSN”), and identified his occupation as being a self-employed

barber.     The PUA application identified 1705 Carla Ridge,

Beverly Hills, CA (the “Carla Ridge address”) as R.H.’s mailing

address.

             On or about October 1, 2020, I interviewed R.H. by

telephone regarding the PUA claim filed in his name.          R.H.

provided the following information:
             a.   R.H. lives in Missouri.

             b.   R.H. was currently receiving UI benefits from the

State of Missouri.

             c.   R.H. was never employed as a barber.

             d.   R.H. has never worked in California.       The only

time he lived in California was when he briefly attended Santa

Monica City College, ending in 2017, on a basketball

scholarship.


                                    14
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 17 of 32 Page ID #:17




             e.   R.H. has never applied for UI benefits in

California.

             f.   R.H. does not know BAINES.

             g.   R.H. has never authorized anyone to use his

identity or file a PUA claim in his name.

    Identity Theft Victim M.M. (Cards ending in 5236 and 8906)
             EDD records show that, on August 25, 2020, an

application for PUA benefits was filed for M.M. 9         The application

stated that M.M. was unemployed as a result of the COVID-19

pandemic.     The application included an attestation that stated,

“Your place of employment is closed as a direct result of the

COVID-19 public health emergency.”        The application contained

M.M.’s name, DOB and SSN, and stated that he was a self-employed

barber.     The application identified 3750 W 2nd St. Apt. 6, Los

Angeles, CA (the “2nd St. address”) as M.M.’s mailing address.

             On October 1, 2020, I interviewed M.M. by telephone

regarding the PUA claim filed in his name.         M.M. provided the

following information:
             a.   M.M. has never lived or worked in California and

has only visited California for pleasure.

             b.   M.M. did not file a PUA claim in California.




      9Only one application was submitted for M.M. Benefits were
only provided under the 8906 account. It appears that the 5236
account was closed, possibly in response to notification that
the card had not been received. No benefits were provided under
the 5236 account. I am continuing to investigate events
connected to the 5236 account.
                                    15
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 18 of 32 Page ID #:18




           Identity Theft Victim J.J. (Card ending in 1779)
            EDD records show that, on August 25, 2020, an

application for PUA benefits was filed on behalf of J.J. stating

that J.J. was unemployed as a result of the COVID-19 pandemic.

The application included an attestation that stated, “Your place

of employment is closed as a direct result of the COVID-19

public health emergency.”      The PUA application contained J.J.’s

name, DOB and SSN, and alleged that he was a self-employed

barber.    The PUA application identified the 2nd Street address

as J.J.’s mailing address.

            On October 1, 2020, I interviewed J.J.’s mother R.J.

by telephone regarding the PUA claim filed in J.J.’s name.           R.J.

provided the following information about J.J. 10:

            a.   J.J. is her son.     J.J. is currently living in

Mississippi where he attends college at the University of

Southern Mississippi.

            b.   R.J. confirmed that the SSN and DOB used on the

PUA application filed in J.J.’s name belonged to her son J.J.

            c.   R.J. confirmed that her son has never lived or

worked in California.     Prior to going to college, J.J. lived in

Fort Lauderdale, Florida.

            d.   R.J. confirmed that her son has never had a job

and has never been employed as a barber.




      10
       R.J. provided a telephone number for J.J., but, as of the
date of this affidavit, I have not yet been able to make contact
with J.J.
                                    16
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 19 of 32 Page ID #:19




                     The Remaining Named Claimants
           Between on or about September 30, 2020 and on or about

October 6, 2020, I reviewed queries from a law enforcement

database 11 relating to possible identity theft victims R.P. (card

ending in 1326), P.J. (card ending in 7062), and A.L. (card

ending in 2696).     None of these three named claimants appears to

reside or work in California, making them ineligible for UI

benefits in California.      On the contrary, the named claimants

appear to reside in the following locations in the following

states:

           a.    R.P. appears to reside in Florissant, Missouri.

           b.    P.J. appears to reside in St. Louis, Missouri.

           c.    A.L. appears to reside in Pompano Beach, Florida.


      E.   BAINES’s Use of the fraudulent EBP debit cards
           My investigation has shown that BAINES used the

fraudulently obtained EBP debit cards that were in his

possession on September 23, 2020, to obtain money.

           ATM surveillance footage provided by BofA depicts a
person fitting the physical description of BAINES 12 using six of

the eight EBP debit cards to withdraw the fraudulently obtained

PUA benefits at ATMs in 31 separate transactions between




      11The database is TLOxp, which is managed by TransUnion.
     12 My knowledge of BAINES’s physical appearance is based on
my review of his Tennessee driver’s license photograph, the
booking photograph from his September 23, 2020 arrest by LVMPD,
and the photos appearing on his Facebook page.
                                    17
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 20 of 32 Page ID #:20




September 20, 2020 and September 21, 2020 in Rancho Cucamonga,

California and Las Vegas, Nevada.        In particular:
           On or about October 5, 2020, I reviewed BofA

surveillance photos related to the EBP card ending in 2423 in

R.H.’s name that BAINES possessed on September 23, 2020, as

discussed in paragraphs 32-33, above.

           a.    BofA ATM surveillance photos from between

September 20, 2020 and September 21, 2020, show a person fitting

the physical description of BAINES accessing the EBP debit card

ending in 2423 in the name of R.H. to conduct three cash

withdrawals.    BofA records for this account show that the

balance on this card (i.e., the amount of money available)

before these withdrawals was approximately $16,007.87.           The

three withdrawals totaled $2,500 and were made in Rancho

Cucamonga, California, and Las Vegas, Nevada.

           b.    The transaction details are as follows:

                 i.    On September 20, 2020, a person fitting the

physical description of BAINES used the EBP debit card ending in

2423 to withdraw $1,000 from a BofA ATM in Rancho Cucamonga,

California, within the Central District of California.

                 ii.   On September 21, 2020, a person fitting the

physical description of BAINES used the EBP debit card ending in

2423 to withdraw $500 from a BofA ATM located at 4795 S.

Maryland Parkway in Las Vegas, Nevada.

                 iii. On September 21, 2020, a person fitting the

physical description of BAINES used the EBP debit card ending in


                                    18
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 21 of 32 Page ID #:21




2423 to withdraw $1,000 from a BofA ATM located at 4080 Spring

Mountain Rd. in Las Vegas, Nevada.
           On or about October 5, 2020, I reviewed BofA

surveillance photos related to the EBP card ending in 8906 in

M.M.’s name that BAINES possessed on September 23, 2020, as

discussed in paragraphs 34-35, above.

           a.    BofA ATM surveillance photos from between

September 20, 2020, and September 21, 2020, show a person

fitting the physical description of BAINES accessing the EBP

debit card ending in 8906 in the name of M.M. to conduct three

cash withdrawals totaling $2,500 in Rancho Cucamonga,

California, and Las Vegas, Nevada. BofA records for this account

show that the balance on this card (i.e., the amount of money

available) before these withdrawals was approximately $6,793.33.

           b.    The transaction details are as follows:

                 i.    On September 20, 2020, a person fitting the

physical description of BAINES used the EBP debit card ending in

8906 to withdraw $1,000 from a BofA ATM in Rancho Cucamonga,

California, within the Central District of California.

                 ii.   On September 21, 2020, a person fitting the

physical description of BAINES used the EBP debit card ending in

8906 to withdraw $500 from a BofA ATM located at 4795 S.

Maryland Parkway in Las Vegas, Nevada.

                 iii. On September 21, 2020, a person fitting the

physical description of BAINES used the EBP debit card ending in

8906 to withdraw $1,000 from a BofA ATM located at 4080 Spring

Mountain Rd. in Las Vegas, Nevada.
                                    19
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 22 of 32 Page ID #:22




             On or about October 5, 2020, I reviewed BofA

surveillance photos related to the EBP card ending in 1779 in

J.J.’s name that BAINES possessed on September 23, 2020, as

discussed in paragraphs 36-37, above.

             a.   BofA ATM surveillance photos from between

September 20, 2020, and September 21, 2020, show a person

fitting the physical description of BAINES accessing the EBP

debit card ending in 1779 in the name of J.J. to conduct three

cash withdrawals totaling $2,500 in Rancho Cucamonga,

California, and Las Vegas, Nevada.        BofA records for this

account show that the balance on this card (i.e., the amount of

money available) before these withdrawals was approximately

$6,798.94.

             b.   The transaction details are as follows:

                  i.    On September 20, 2020, a person fitting the

physical description of BAINES used the EBP debit card ending in

1779 to withdraw $1,000 from a BofA ATM in Rancho Cucamonga,

California, within the Central District of California.

                  ii.   On September 21, 2020, a person fitting the

physical description of BAINES used the EBP debit card ending in

1779 to withdraw $500 from a BofA ATM located at 4795 S.

Maryland Parkway in Las Vegas, Nevada.

                  iii. On September 21, 2020, a person fitting the

physical description of BAINES used the EBP debit card ending in

1779 to withdraw $1,000 from a BofA ATM located at 4080 Spring

Mountain Rd. in Las Vegas, Nevada.


                                    20
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 23 of 32 Page ID #:23



        F.   The Value of the EBP Debit Cards Exceeded $5,000 When
             BAINES Transported Them from California to Nevada
             As set forth in paragraph 41(a), above, on September

20, 2020, the balance on the EBP debit card ending 2423 was

approximately $16,007.87 when it was used to withdraw $1,000 in

California.    BofA records show that no further transactions were

made on the card until it was used in Las Vegas on September 21,

2020.    Accordingly, at the time the EBP debit card ending 2423

was transported from California to Nevada, it had a value of

approximately $15,007.87.

              As set forth in paragraph 42(a), above, on September

20, 2020, the balance on the EBP debit card ending 8906 was

approximately $6,793.33 when it was used to withdraw $1,000 in

California.    BofA records show that no further transactions were

made on the card until it was used in Las Vegas on September 21,

2020.    Accordingly, at the time the EBP debit card ending in

8906 was transported from California to Nevada, it had a value

of approximately $5,793.33.

             As set forth in paragraph 43(a), above, on September
20, 2020, the balance on EBP debit card ending in 1779 was

approximately $6,798.94 when it was used to withdraw $1,000 in

California.    BofA records show that no further transactions were

made on the card until it was used in Las Vegas on September 21,

2020.    Accordingly, at the time the EBP debit card ending 1779

was transported from California to Nevada, it had a value of

approximately $5,798.94.




                                    21
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 24 of 32 Page ID #:24



      G.   The Eight Fraudulent EBP Debit Cards Appear to Be
           Connected to a Larger Scheme to Defraud EDD

           1.    The Carla Ridge and 2nd Street Addresses Were
                 Used as Mailing Addresses to Receive Fraudulently
                 Obtained EBP Cards

           From EDD records I have reviewed for the PUA benefits

loaded onto the eight EBP cards that BAINES possessed on

September 23, 2020, I know that the applications for four of the

PUA claims listed the Carla Ridge address as the claimant’s

mailing address and the applications for the other four listed

the 2nd Street address.

           On or about October 1, 2020, BofA Vice

President/Financial Crimes Investigator James Wilkinson (“FCI

Wilkinson”) provided me with the following information relating

to the eight EBP debit cards possessed by BAINES on September

23, 2020, as well as to other EBP debit cards that BofA has

issued on behalf of EDD:

           a.    Four of the eight EBP debit cards in BAINES’s

possession on September 23, 2020, were mailed by BofA on behalf

of EDD to the Carla Ridge address.

           b.    A total of 74 EBP debit cards have been mailed by

BofA on behalf of EDD to the Carla Ridge address.

           c.    Four of the eight EBP debit cards in BAINES’s

possession on September 23, 2020, were mailed by BofA on behalf

of EDD to the 2nd Street address.

           d.    A total of 18 EBP debit cards have been mailed by

BofA on behalf of EDD to the 2nd Street address.



                                    22
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 25 of 32 Page ID #:25




           e.    The 92 EBP debit cards mailed to the Carla Ridge

and 2nd Street addresses were preloaded with approximately

$1,256,108 in PUA benefits.

           f.    Between June 2, 2020 and September 27, 2020, the

UI benefits loaded onto these 92 EBP debit cards were accessed

in the following manner:

                 i.    Approximately $375,177 was accessed through

ATM cash withdrawals. 13
                 ii.   Approximately $205,273.28 was used to pay

for purchases of goods and services. 14

                 iii. Approximately $39,180 was accessed through

banking center teller cash withdrawals in Los Angeles,

California.

                 iv.   Approximately $85,130 was accessed through

Money Transfers/Funds Transfer including Cash App 15 transactions.

///

///




      13
       Between June 2, 2020 and September 27, 2020, the ATM cash
withdrawals occurred in California, Arkansas, Georgia, Illinois,
Missouri, Nevada, and Tennessee.
     14 These POS purchases were made in California, Arkansas,
Connecticut, Florida, Georgia, Illinois, Missouri, Nevada,
Pennsylvania, Tennessee, Texas, Utah, Virginia, and Wisconsin.
     15 Cash App is a mobile payment service developed by Square,
Inc., allowing users to transfer money to one another using a
mobile phone app. As of February 18, 2018, the service recorded
7 million active users.
                                    23
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 26 of 32 Page ID #:26



           2.    BAINES Is Associated with the Carla Ridge
                 Address 16

           On or about September 17, 2020, EDD Criminal

Intelligence Unit (“CIU”) ran BAINES’ SSN and discovered a PUA

claim in the name of BAINES filed on August 5, 2020.          The

mailing address provided on the application for this claim, and

thus the address to which BAINES’s EBP debit was mailed, was the

Carla Ridge address.

           Between on or about September 30, 2020, and on or

about October 1, 2020, I participated in an interview of

Cooperating Witness 1 (“CW-1”), who stated the following:

           a.     CW-1 positively identified a photograph of

BAINES as a rap music artist who went by the name “Bazzle” or

“Bizzle” who had rented the Carla Ridge address property

sometime between June and August 2020.

           b.    CW-1 did not have a written rental

agreement/contract with BAINES and was unsure of exactly when

BAINES had left the Carla Ridge property.

           c.    CW-1 verbally agreed to rent the Carla Ridge

address property to BAINES for $1,500 per night.          BAINES stayed

in the master bedroom at the Carla Ridge address property and

paid CW-1 the rent in cash.




      16
       BAINES’s connection to the 2nd Street address is still
being investigated. I have determined that PUA claims have been
submitted for two of the listed residents of the 2nd Street
property.
                                    24
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 27 of 32 Page ID #:27




              d.   CW-1 recalled seeing a man known to CW-1 as “Fat

something” on at least one occasion while BAINES was staying at

the Carla Ridge address.

              e.   CW-1 was shown a photo of Marcus Antonio Jones 17
but was not told the identity of the person in the photo.           CW-1

identified the person in a photo as the person CW-1 knew as “Fat

something.”

              f.   CW-1 recalled that, after BAINES stopped renting

the Carla Ridge address property, he would return to the

property and wait for the mail to be delivered.          BAINES appeared

with approximately seven cars that were parked outside of the

house at the Carla Ridge address.        The occupants of the vehicles

told CW-1 they were waiting for their “checks.”

              g.   Because people were “attacking the mail” at the

Carla Ridge address, CW-1 told the local postman not to deliver

any mail to the location that was not addressed to CW-1.

              h.   CW-1 recalled BAINES making videos while staying

at the Carla Ridge address, which BAINES uploaded to various

social media platforms.

              On or about October 1, 2020, I participated in an

interview of Cooperating Witness 2 (“CW-2”), who stated the

following:

              a.   CW-2 is employed by CW-1.

              b.   CW-2 was shown a photograph of BAINES but was not

told the identity of the person in the photo.         CW-2 identified

      17Law
          enforcement had identified “Fat Wizza” as Marcus
Antonio Jones (DOB 11/26/1993).
                                    25
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 28 of 32 Page ID #:28




the person in the photo as the occupant of the Carla Ridge

address during the summer of 2020.

           c.    CW-2 recalled BAINES staying in the master

bedroom at the Carla Ridge address.

           d.    CW-2 was shown a photo of Marcus Antonio Jones

but was not told the identity of the person in the photo.           CW-2

recognized the person depicted in the photo as “Fat Wizza” and

recalled seeing him on music videos playing at the Carla Ridge

address.

           e.    CW-2 recalled seeing BAINES show up at the Carla

Ridge address after he was no longer renting the property to

retrieve mail from the mailbox.


           3.    BAINES Boasted about his Ability to Defraud EDD
                 on Publicly Available Videos

           I have reviewed a YouTube music video titled “EDD” by

music artist “Nukebizzle” featuring “Fat Wizza.” 18        The video is

available at https://www.youtube.com/watch?v=QZKnNhCTmeA.           In

the video, two men rap about “getting rich off EDD” and appear
to be bragging about their ability to defraud EDD.

           The video begins with a recording that states, “Your

card has now been activated and is ready for use.          As of August




      18
       As discussed above in paragraphs 50(e) and 51(d) and
footnote 17, “Fat Wizza” is Marcus Antonio Jones (“Jones”). A
PUA claim in the name of Jones was submitted on August 25, 2020.
Jones’ last employer is identified as Flyway Extensions in
Memphis, Tennessee. Jones’s usual occupation is “salesperson,”
but “Barber” is listed under “other skills.”
                                    26
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 29 of 32 Page ID #:29




29, 2020, the available balance on this account is twenty-one

thousand . . .” 19
           The music video shows the two rappers using a laptop

computer, which appears to show EDD’s homepage.          Throughout the

video, the rappers appear with large amounts of cash and mail

bearing the EDD insignia as part of the return address.

           One of the envelopes with an EDD return address shown

in the video is addressed to Z.N.        EDD investigators determined

that a PUA claim had been submitted in Z.N.’s name on or about

August 28, 2020, using the address 5057 Lemon Grove, No. 3, Los

Angeles, California.     The PUA claim states that Z.N. was self-

employed as a barber, and attests that a member of Z.N.’s

household has COVID-19.      Two other PUA claims have been

submitted that also use the Lemon Grove address, although

publicly available information, as assembled in the TLOxp

database, does not show any connection of Z.N. or the other

named claimants to this address.         After Z.N.’s application for

PUA benefits was accepted, an address change for Z.N. was

submitted to EDD, listing a new address -- an apartment on EH

Crump Blvd, in Memphis, Tennessee.        PUA claims for five

additional claimants have been submitted to EDD using this same

Memphis apartment as the mailing address.




      19
       It is hard to hear the end of the stated amount because
the rap begins and obscures the recording; the full amount may
be $21,652.
                                    27
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 30 of 32 Page ID #:30




           During the video, the two rappers make the following

statements 20 regarding defrauding EDD:
           a.    “I did my swagger with EDD, go to the bank with a

stack of these.”

           b.    “10 cards swiping 10k a day.”

           c.    “You got to sell cocaine, I can just file a

claim . . . so happy to certify.”

           d.    “Unemployment so sweet, we had 1.5 land this

week.”

           The YouTube page displaying this “EDD” video states

that it “premiered” on September 11, 2020, and had 404,963 views

as of October 14, 2020.      The following statement also appears,

which, based on my review of this YouTube page, I believe was

added on or about October 13 or 14, 2020:         “***THIS VIDEO WAS

CREATED WITH PROPS AND WAS MADE FOR ENTERTAINMENT PURPOSES***

           On or about September 15, 2020, DOL-OIG Assistant

Special Agent in Charge Michael Blas sent the “EDD” video to

DOL-OIG Data Science Branch Chief Tim Eagle (“BC Eagle”) and
asked BC Eagle to review it and attempt to identify the rappers

performing in it.

           On September 16, 2020, BC Eagle used the Facebook page

connected with “Nuke Bizzle” and other publicly available

information to identify the person called “Nuke Bizzle” as

BAINES.

      20
       The statements set forth below reflect my best
understanding of what the rappers are saying on the video, which
can be difficult to follow because the speakers are rapping and
their words are not clearly enunciated.
                                    28
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 31 of 32 Page ID #:31




           I have reviewed BAINES’s publicly available Facebook

account.   The name on the profile for the account is “Fontrell

Nuke Bizzle Baines.”     In his profile, BAINES states that he is

from Memphis, Tennessee.

           I have compared the photograph of BAINES that was

taken when he was arrested by LVMPD with the “Nuke Bizzle” who

appears in the “EDD” video.      Both BAINES and “Nuke Bizzle”

display similar tattoos between their eyebrows and on their

necks.

           Between on or about October 1, 2020, and on or about

October 6, 2020, I reviewed postings on the Instagram 21 account

in the name of “nukbizzle23” and “nukebizzle1.”          The postings

include a portion of the “EDD” music video and information

indicating it was uploaded on September 11, 2020.

           On or about September 23, 2020, LVMPD detectives

located what appears to be a live stream 22 video on BAINES’s

Instagram account “nukebizzle1” showing someone video-recording

individuals withdrawing cash from several ATMs while playing
BAINES’s “EDD” song in the background.




     21 Instagram is an American photo and video sharing social
networking service owned by Facebook. Instagram allows users to
upload pictures and videos to the social media site from
computers and mobile devices.
      22
       Instagram Live lets users broadcast video to followers in
real-time as part of Instagram Stories. As soon as the
broadcast ends, the video disappears; there are no replays.



                                    29
Case 2:20-mj-04992-DUTY Document 1 Filed 10/15/20 Page 32 of 32 Page ID #:32



                              V. CONCLUSION

           Based on the information set forth above, there is

probable cause to believe that FONTRELL ANTONIO BAINES has

committed violations of Title 18, United States Code, Sections

1029(a)(2), 1028A(a)(1), and 2314.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  WK day of
telephone on this ____
October, 2020.




HONORABLE ALEXANDER F. MACKINNON
8NITED STATES MAGISTRATE JUDGE




                                    30
